United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  June 26, 2006

                                     Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge



Nos. 04-3829, 04-3900

MICHAEL P. GAFFNEY, THOMAS BELL,                   Appeals from the United States
EDWARD ANDERSON, et al.,                           District Court for the Northern
    Plaintiffs-Appellees,                          District of Indiana, Hammond
    Cross-Appellants,                              Division.

      v.                                           No. 98 C 10

RIVERBOAT SERVICES OF INDIANA,                     Andrew P. Rodovich,
INCORPORATED, RIVERBOAT                            Magistrate Judge.
SERVICES, INCORPORATED, ROBERT
HEITMEIER, et al.,
     Defendants-Appellants,
     Cross-Appellees,

      v.

SHOWBOAT MARINA CASINO
PARTNERSHIP, SHOWBOAT,
INCORPORATED, SHOWBOAT INDIANA,
INCORPORATED, et. al.,
    Defendants-Appellants.



                                   ORDER

       On page 47 of the opinion in this case, footnote 29 is misnumbered; the
correct number is footnote 30. The proceeding footnotes should be renumbered from
31 to 45.